          Case 5:19-cr-00653-EGS Document 1 Filed 11/05/19 Page 1 of 2




                      IN THE TINITED STATES DISTRICT COURT

                   FOR THE EASTERN DISTRICT OF PENNSYLVANIA

UNITED STATES OF AMERICA                                    CRIMINAL NO.

              v,                                            DATE FILED:

KHALIL SHAKUR SYKES                                         VIOLATION
                                                            18 U.S.C. $ 922(9)(1) (possession of
                                                            a firearm by a felon - I count)
                                                            Notice of forfeiture

                                        INDICTMENT

                                         COUNT ONE

THE GRAND JURY CHARGES THAT:

               On or about June 15, 2019 in Northampton County, in the Eastern District of

Pennsylvania, defendant

                                   KHALIL SHAKUR SYKES

knowing he had previously been convicted in a court of the Commonwealth of Pennsylvania of a

crime punishable by a term of imprisonment exceeding one year, knowingly possessed a ftrearm,

that is, a black Ruger .380 caliber, semiautomatic pistol, model LCP, bearing serial number

372007036, loaded with nine live rounds of ammunition, and the firearm was in and affecting

interstate and foreign commerce.


               In violation of Title 18, United States Code, Section 922(il0).
          Case 5:19-cr-00653-EGS Document 1 Filed 11/05/19 Page 2 of 2




                                  NOTICE OF FORFEITURE

THE GRAND JURY FURTHER CHARGES THAT:

               As a result of the violations of Title 18, United States Code, Section 922(9)(1), set

forth in this indictment, defendant

                                  KHALIL SHAKUR SYKES

shall forfeit to the United States of America the firearm and ammunition involved in the

commission of these offenses, that is, a black Ruger .380 caliber, semiautomatic pistol, model

LCP, bearing serial number 372007036, and nine live rounds of ammunition.

               All pursuant to Title 28, United   States Code, Section 2461(c), and   Title   18, United


States Code, Section 924(d).




                                                              A TRUE BILL:




                                                              GRAND JURY FOREPERSON




  ?^*   H'/ '"
WILLIAM     TVT. TVTC $W.q.IN

United States Attorney




                                                  2
